Case 7:21-cv-00043-GEC-PMS Document 17 Filed 04/12/21 Page 1 of 4 Pageid#: 68




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 BRIAN SCOTT BROWN,                               )   CASE NO. 7:21CV00043
                                                  )
                Petitioner,                       )
 v.                                               )   MEMORANDUM OPINION
                                                  )
 ERIN FERGUSON,                                   )   By: Hon. Glen E. Conrad
                                                  )   Senior United States District Judge
                Respondent.                       )

        Petitioner Brian Scott Brown, a Virginia inmate proceeding pro se, filed this petition for a

 writ of habeas corpus, pursuant to 28 U.S.C. § 2254. After a jury trial in 2017, Brown was found

 to be a Sexually Violent Predator (“SVP”) under Virginia Code Ann. §§ 37.2-900–920 and was

 sentenced to involuntary inpatient sex offender treatment at the Virginia Center for Behavioral

 Rehabilitation (“VCBR”), in the custody of the Commissioner of the Department of Behavioral

 Health and Developmental Services (“DBHDS”). Now in jail again on a separate criminal matter,

 Brown challenges his continued custody by the DBHDS commissioner. This habeas case is

 currently before the court on three motions seeking interlocutory relief. After review of the record,

 the court finds that these motions must be denied.

        On April 16, 2020, Brown was granted conditional release from the VCBR and moved to

 Roanoke. He was arrested in September 2020 for a probation violation on a prior conviction in

 the Pulaski County Circuit Court. He has been confined since then. He asserts that he is being

 held in the custody of both the Pulaski County sheriff and the commissioner of DBHDS. Court

 records available online indicate that in Pulaski County Circuit Court Case No. CR05001313-01,

 on March 30, 2021, the Court revoked Brown’s probation and sentenced him to serve three years

 in jail, to run consecutively with another unspecified sentence. In Brown’s Case No. CL16000379-

 00, the Court has scheduled a hearing for June 25, 2021.
Case 7:21-cv-00043-GEC-PMS Document 17 Filed 04/12/21 Page 2 of 4 Pageid#: 69




        In Brown’s § 2254 petition, he challenges only his custody by the DBHDS commissioner,

 on the grounds of ineffective assistance of counsel and insufficient evidence. The court has

 directed respondent to answer or respond to Brown’s § 2254 claims, and Brown will have an

 opportunity to reply. In Brown’s current motions, he seeks orders from this court for his immediate

 release from DBHDS custody altogether or for a stay of any state court proceedings to reevaluate

 him for possible recommitment to the VCBR. The court cannot find that any such relief is

 appropriate at this time.

        In Brown’s “motion to stay,” ECF No. 6, he asserts that because of this pending § 2254

 case, the state court should be barred from proceeding with CL16000379-00, which apparently

 relates to consideration of Brown’s status as an SVP and whether his recent behavior warrants

 recommitment for inpatient treatment.

                In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that a
        federal court should not equitably interfere with state criminal proceedings “except
        in the most narrow and extraordinary of circumstances.” Gilliam v. Foster, 75 F.3d
        881, 903 (4th Cir. 1996) (en banc) (internal quotation marks omitted). The Younger
        Court noted that courts of equity should not act unless the moving party has no
        adequate remedy at law and will suffer irreparable injury if denied equitable relief.
        Younger, 401 U.S. at 43–44; see also Sprint Commc’ns, Inc. v. Jacobs, 571 U.S.
        69, 72–73 (2013) (explaining the circumstances when Younger abstention is
        appropriate).
                From Younger and its progeny, the Court of Appeals for the Fourth Circuit
        has culled the following test to determine when abstention is appropriate: “[1] there
        are ongoing state judicial proceedings; [2] the proceedings implicate important state
        interests; and [3] there is an adequate opportunity to raise federal claims in the state
        proceedings.” Martin Marietta Corp. v. Md. Comm’n on Human Relations, 38 F.3d
        1392, 1396 (4th Cir. 1994) (citing Middlesex Cty. Ethics Comm’n v. Garden State
        Bar Ass’n, 457 U.S. 423, 432 (1982)).

 Lott v. Sheek, No. 819CV00954DCCJDA, 2019 WL 3308415, at *7–8 (D.S.C. Apr. 4, 2019),

 report and recommendation adopted, No. 8:19-CV-00954-DCC, 2019 WL 2511253 (D.S.C. June

 18, 2019), appeal dismissed, No. 19-7636, 2020 WL 2126445 (4th Cir. Jan. 8, 2020). The Younger

 abstention doctrine applies to noncriminal judicial proceedings when important state interests are

                                                   2
Case 7:21-cv-00043-GEC-PMS Document 17 Filed 04/12/21 Page 3 of 4 Pageid#: 70




 involved. Id. at *8. Other circuit courts have applied Younger to bar district court interference in

 pending civil commitment proceedings. Id. (citing Sweeney v. Bartow, 612 F.3d 571, 572 (7th

 Cir. 2010) (“The principles of Younger are applicable to habeas petitions from pending

 [Wisconsin] sexually violent person commitments.”); Smith v. Plummer, 458 F. App’x 642, 643

 (9th Cir. 2011) (explaining the Younger abstention doctrine extends to an ongoing state-initiated

 judicial proceeding where the proceeding implicates important state interests, the litigant is not

 barred from litigating federal constitutional issues in the state proceeding, and federal court action

 would enjoin the proceeding or have the practical effect of doing so)).

        Based on the foregoing, the court concludes that the Younger doctrine bars this court from

 interfering in the ongoing civil proceeding regarding Brown’s possible recommitment as an SVP.

 Brown offers no argument that the protection of members of the public from possible recidivism

 by a documented SVP is not an important state interest for purposes of the Younger abstention

 doctrine, and the court finds none. Nor does Brown demonstrate that he is unable to raise federal

 claims in the pending state court civil action concerning his SVP status and potential

 recommitment. Accordingly, under Younger, the court will deny Brown’s motion to stay the state

 court proceedings.

        In a “motion for release,” ECF No. 7, Brown asserts that pursuant to Rule 23(c) of the

 Federal Rules of Appellate Procedure, this court should order his release from custody, pending

 this court’s decision on his § 2254 petition. This argument has no merit. A § 2254 petition in the

 district court does not equate with an appeal in the court of appeals, which would be subject to

 rules governing appellate proceedings.

        Finally, in Brown’s second “motion for release,” ECF No. 10, he states that on March 4,

 2021, he gave all his legal documents to a jail official who allegedly threatened him with



                                                   3
Case 7:21-cv-00043-GEC-PMS Document 17 Filed 04/12/21 Page 4 of 4 Pageid#: 71




 unspecified violence and threw his documents in the garbage. Brown states: “I do not feel safe at

 this facility,” and on that basis, he requests an order releasing him on his “own recognizance until

 such time as [he goes] to court for the [probation] violation” Mot. 1, ECF No. 10. Brown’s

 probation revocation proceeding has concluded, however. Therefore, this motion must be denied

 as moot.

        For the stated reasons, the court will deny Brown’s motions for interlocutory relief. An

 appropriate order will issue this day. The clerk is directed to send copies of this memorandum

 opinion and the accompanying order to Brown and to counsel of record for respondent.
                     12th day of April, 2021.
        ENTER: This _____

                                                      _________________________________
                                                      Senior United States District Judge




                                                  4
